DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 and 07/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “colors of converted beams respectively formed by the plurality of wavelength conversion regions are the same” render claims 7 and 16 to be indefinite because said limitation doesn’t further limit the parent claims (respectively), since the parent claims only disclose a converted beam, not a plurality of converted beams.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. in view of De Vaan.
Pan et al. (US Pub. No. 2019/0331997 A1) discloses:
Regarding claim 1, an illumination system (Figure 16B, element 100f), configured to provide an illumination beam (i.e. light beam) and comprising a first excitation light source (Figure 16B, element 160), a wavelength conversion element (Figure 16B, element 170f), and a controller (element Ce [i.e. controller] in Figure 14B controls element 160), wherein the first excitation light source (Figure 16B, element 160) is configured to provide a first excitation beam (Figure 16B, element BB); the wavelength conversion element (Figure 16B, element 170f) is located on a transmission path of the first excitation beam (Figure 16B, element BB) and comprises a plurality of wavelength conversion regions (Figure 16B, elements R1 and R2); and the controller (element Ce [i.e. controller] in Figure 14B controls element 160) controls whether the first excitation light source (Figure 16B, element 160) emits light, wherein during a first time interval (Figure 15, element T1), the controller turns off the first excitation light source (Figure 15, element 160); and during a second time interval (Figure 15, element T2), the controller controls the first excitation light source (Figure 15, element 160) to emit light (i.e. green light), and the first excitation beam (Figure 16B, element BB) is transmitted to one of the plurality of wavelength conversion regions (Figure 16B, elements R1 and R2) to form a converted beam (Figure 16B, element YB’), wherein the illumination beam (i.e. light beam) comprises the converted beam (Figure 16B, element YB’).
Regarding claim 2, the non-wavelength conversion regions (Figure 16B, element R2) comprises a solid material (Figure 16B, element RP), and the solid material is a reflective solid material (i.e. reflective portion; page 10, paragraph 0097, lines 17).
Regarding claim 3, the non-wavelength conversion region (Figure 16B, element R2) comprises a hollow region or a solid material (i.e. glass; page 4, paragraph 0046, line 44), and the solid material is a light-transmissive solid material (i.e. the transparent region [element R2] is made of glass; page 4, paragraph 0046, lines 43-44).
Regarding claim 8, the plurality of wavelength conversion regions (Figure 16B, elements R1 and R2) comprise at least one first wavelength conversion region (Figure 16B, element R1) and at least one second wavelength conversion region (Figure 16B, element R2), and colors of converted beams (Figure 16B, element BB and YB’) respectively formed by the first wavelength conversion region (Figure 16B, element R1) and the second wavelength conversion region (Figure 16B, element R2) are different from each other.
Regarding claim 11, a second excitation light source (Figure 14B, element 150e), configured to provide a second excitation beam (Figure 14B, element RB); and a supplementary light source (Figure 14B, element 140e), configured to provide a supplementary beam (i.e. green light), wherein the controller (Figure 14B, element Ce) controls whether the second excitation light source (Figure 14B, element 150e) and the supplementary light source (Figure 14B, element 140e) emit light, wherein during the first time interval (Figure 15, element T1) and the second time interval (Figure 15, element T2), the controller (Figure 15, element Ce) controls the second excitation light source (Figure 15, element 150e) and the supplementary light source 140e) to selectively emit the second excitation beam (Figure 15, element RB) and the supplementary beam (i.e. green light), so that the second excitation beam (Figure 15, element RB) or the supplementary beam (i.e. green light) is selectively used as at least a part of the illumination beam.
Pan et al. teaches the salient features of the present invention as explained above except a plurality of non-wavelength conversion regions alternately arranged in a circumferential direction.
De Vaan (US Pub. No. 2015/0176813 A1) discloses a plurality of non-wavelength conversion regions (i.e. translucent segments; Figure 2, elements S1-S8) alternately arranged in a circumferential direction (i.e. circumferential direction of element 3 in Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of non-wavelength conversion regions alternately arranged in a circumferential direction as shown by De Vaan in combination with Pan et al.’s invention for the purpose of transmitting the light through each of the translucent segments in a time sequential mix (De Vaan, page 3, paragraph 0031, lines 20-23).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. in view of De Vaan.
Pan et al. (US Pub. No. 2019/0331997 A1) teaches the salient features of the present invention as explained above except a wavelength conversion element comprising a turntable, and the turntable comprises a plurality of fan-shaped portions, wherein the plurality of wavelength conversion regions are respectively located on the plurality of fan-shaped portions, and each of the non-wavelength conversion regions is located between two of the fan-shaped portions.
De Vaan (US Pub. No. 2015/0176813 A1) discloses a wavelength conversion element (page 3, paragraph 0031, lines 8-10) comprising a turntable (i.e. movable member; Figure 2, element 3), and the turntable (Figure 2, element 3) comprises a plurality of fan-shaped portions (Figure 2, elements S1-S8), wherein the plurality of wavelength conversion regions are respectively located on the plurality of fan-shaped portions (Figure 2, elements S1-S8), and each of the non-wavelength conversion regions (i.e. translucent segments; page 3, paragraph 0031, lines 20-23) is located between two of the fan-shaped portions (Figure 2, elements S1-S8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a wavelength conversion element comprising a turntable, and the turntable comprises a plurality of fan-shaped portions, wherein the plurality of wavelength conversion regions are respectively located on the plurality of fan-shaped portions, and each of the non-wavelength conversion regions is located between two of the fan-shaped portions as shown by De Vaan in combination with Pan et al.’s invention for the purpose of transmitting the light through each of the translucent segments in a time sequential mix (De Vaan, page 3, paragraph 0031, lines 20-23).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. in view of De Vaan as applied to claim 1 above, and further in view of Jao et al.
Pan et al. (US Pub. No. 2019/0331997 A1) in combination with teaches the salient features of the present invention as explained above except at least one of the plurality of wavelength conversion regions is provided with a first sub-wavelength conversion region and a second sub-wavelength conversion region connected to each other, and colors of converted beams respectively formed by the first sub-wavelength conversion region and the second sub- wavelength conversion region are different from each other.
Jao et al. (US Pub. No. 2020/0089091 A1) discloses at least one of the plurality of wavelength conversion regions (Figure 3, element 130) is provided with a first sub-wavelength conversion region (Figure 3, element BR(132)) and a second sub-wavelength conversion region (Figure 3, element GR(132)) connected to each other, and colors of converted beams (i.e. blue and green) respectively formed by the first sub-wavelength conversion region (Figure 3, element BR(132)) and the second sub-wavelength conversion region (Figure 3, element GR(132)) are different from each other.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of wavelength conversion regions is provided with a first sub-wavelength conversion region and a second sub-wavelength conversion region connected to each other, and colors of converted beams respectively formed by the first sub-wavelength conversion region and the second sub- wavelength conversion region are different from each other as shown by Jao et al. in combination with Pan et al. and De Vaan’s invention for the purpose of filtering out the converted beam (Jao et al., page 4, paragraph 0033, lines 21-22).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. in view of De Vaan.
Pan et al. (US Pub. No. 2019/0331997 A1) teaches the salient features of the present invention as explained above, including a projection device (Figure 1A, element 200), comprising an illumination system (Figure 1A, element 100), a light valve (Figure 1A, elements 210 and 220), and a projection lens (Figure 1A, element 250); and the light valve (Figure 1A, elements 210 and 220) is disposed on a transmission path of the illumination beam (Figure 1A, elements GB and RB) and converts the illumination beam (Figure 1A, elements GB and RB) into an image beam (Figure 1A, element IM1 and IM2); and the projection lens (Figure 1A, element 250) is disposed on a transmission path of the image beam (Figure 1A, element IM1 and IM2).  However, Pan et al. and the prior art of record neither shows nor suggest a plurality of non-wavelength conversion regions alternately arranged in a circumferential direction.
De Vaan (US Pub. No. 2015/0176813 A1) discloses a plurality of non-wavelength conversion regions (i.e. translucent segments; Figure 2, elements S1-S8) alternately arranged in a circumferential direction (i.e. circumferential direction of element 3 in Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of non-wavelength conversion regions alternately arranged in a circumferential direction as shown by De Vaan in combination with Pan et al.’s invention for the purpose of transmitting the light through each of the translucent segments in a time sequential mix (De Vaan, page 3, paragraph 0031, lines 20-23).

Allowable Subject Matter
Claims 5, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15, 17-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, De Vaan (US Pub. No. 2015/0176813 A1) discloses a wavelength conversion element (page 3, paragraph 0031, lines 8-10) comprising a turntable (i.e. movable member; Figure 2, element 3).  However, De Vaan and the prior art of record neither shows nor suggests an illumination system wherein the turntable comprises a body portion and a plurality of extension portions extending outward from the body portion and separated from each other in the circumferential direction, the plurality of wavelength conversion regions are respectively located on the plurality of extension portions, and each of the non-wavelength conversion regions is located between two of the extension portions.
Regarding claim 6, Pan et al. (US Pub. No. 2019/0331997 A1) discloses an illumination system (Figure 16B, element 100f), configured to provide an illumination beam (i.e. light beam) and comprising a first excitation light source (Figure 16B, element 160), a wavelength conversion element (Figure 16B, element 170f), and a controller (element Ce [i.e. controller] in Figure 14B controls element 160); and during a second time interval (Figure 15, element T2), the controller controls the first excitation light source (Figure 15, element 160) to emit light (i.e. green light), and the first excitation beam (Figure 16B, element BB) is transmitted to one of the plurality of wavelength conversion regions (Figure 16B, elements R1 and R2) to form a converted beam (Figure 16B, element YB’), wherein the illumination beam (i.e. light beam) comprises the converted beam (Figure 16B, element YB’).  However, Pan et al. and the prior art of record neither shows nor suggests an illumination system wherein the second time interval further comprises a color time interval, a previous idle time interval, and a post idle time interval, the previous idle time intervals is before the color time interval, and the post idle time interval is after the color time interval, wherein during the color time interval, the controller controls the first excitation light source to emit light, and the first excitation beam is transmitted to the plurality of wavelength conversion regions; during the previous idle time interval, the controller turns off the first excitation light source, and the previous idle time interval corresponds to a boundary between one of the plurality of wavelength conversion regions and one of the non-wavelength conversion regions adjacent to the one of the plurality of wavelength conversion regions; and during the post idle time interval, the controller turns off the first excitation light source, and the post idle time interval corresponds to boundary between the one of the plurality of wavelength conversion regions and the other one of the non-wavelength conversion regions adjacent to the one of the plurality of wavelength conversion regions.
Regarding claim 10, Pan et al. (US Pub. No. 2019/0331997 A1) discloses an illumination system (Figure 16B, element 100f), configured to provide an illumination beam (i.e. light beam) and comprising a first excitation light source (Figure 16B, element 160), a wavelength conversion element (Figure 16B, element 170f), and a controller (element Ce [i.e. controller] in Figure 14B controls element 160); and during a second time interval (Figure 15, element T2), the controller controls the first excitation light source (Figure 15, element 160) to emit light (i.e. green light), and the first excitation beam (Figure 16B, element BB) is transmitted to one of the plurality of wavelength conversion regions (Figure 16B, elements R1 and R2) to form a converted beam (Figure 16B, element YB’), wherein the illumination beam (i.e. light beam) comprises the converted beam (Figure 16B, element YB’).  However, Pan et al. and the prior art of record neither shows nor suggests an illumination system wherein the second time interval further comprises a first color time interval, a second color time interval, a first idle time interval, a previous idle time interval, and a post idle time interval, the first idle time interval is between the first color time interval and the second color time interval, the previous idle time interval is before the first color time interval, and the post idle time interval is after the second color time interval, wherein during the first color time interval and the second color time interval, the controller controls the first excitation light source to emit light, and the first excitation beam is respectively transmitted to the first sub-wavelength conversion region and the second sub-wavelength conversion region; during the first idle time interval a, the controller turns off the first excitation light source, the first idle time interval corresponds to a boundary between the first sub-wavelength conversion region and the second sub-wavelength conversion region; during the previous idle time interval, the controller turns off the first excitation light source, the previous idle time interval corresponds to a boundary between the first sub-wavelength conversion region and one of the non-wavelength conversion regions adjacent to the first sub- wavelength conversion region; and during the post idle time interval, the controller turns off the first excitation light source, the post idle time interval corresponds to a boundary between the second sub-wavelength conversion region and the other one of the non-wavelength conversion regions adjacent to the second sub-wavelength conversion region.
Regarding claim 12, Pan et al. (US Pub. No. 2019/0331997 A1) discloses an illumination system (Figure 16B, element 100f), configured to provide an illumination beam (i.e. light beam) and comprising a first excitation light source (Figure 16B, element 160), a wavelength conversion element (Figure 16B, element 170f), and a controller (element Ce [i.e. controller] in Figure 14B controls element 160), wherein the first excitation light source (Figure 16B, element 160) is configured to provide a first excitation beam (Figure 16B, element BB); the wavelength conversion element (Figure 16B, element 170f) is located on a transmission path of the first excitation beam (Figure 16B, element BB) and comprises a plurality of wavelength conversion regions (Figure 16B, elements R1 and R2); and the controller (element Ce [i.e. controller] in Figure 14B controls element 160) controls whether the first excitation light source (Figure 16B, element 160) emits light, wherein during a first time interval (Figure 15, element T1), the controller turns off the first excitation light source (Figure 15, element 160); and during a second time interval (Figure 15, element T2), the controller controls the first excitation light source (Figure 15, element 160) to emit light (i.e. green light), and the first excitation beam (Figure 16B, element BB) is transmitted to one of the plurality of wavelength conversion regions (Figure 16B, elements R1 and R2) to form a converted beam (Figure 16B, element YB’), wherein the illumination beam (i.e. light beam) comprises the converted beam (Figure 16B, element YB’).  However, Pan et al. and the prior art of record neither shows nor suggests an illumination system wherein a plurality of wavelength conversion regions and a plurality of non-wavelength conversion regions alternately arranged in a circumferential direction, wherein each of the non-wavelength conversion regions comprises a hollow region.
Regarding claim 21, Pan et al. (US Pub. No. 2019/0331997 A1) teaches the salient features of the present invention as explained above, including a projection device (Figure 1A, element 200), comprising an illumination system (Figure 1A, element 100), a light valve (Figure 1A, elements 210 and 220), and a projection lens (Figure 1A, element 250); and the light valve (Figure 1A, elements 210 and 220) is disposed on a transmission path of the illumination beam (Figure 1A, elements GB and RB) and converts the illumination beam (Figure 1A, elements GB and RB) into an image beam (Figure 1A, element IM1 and IM2); and the projection lens (Figure 1A, element 250) is disposed on a transmission path of the image beam (Figure 1A, element IM1 and IM2); an illumination system (Figure 16B, element 100f), configured to provide an illumination beam (i.e. light beam) and comprising a first excitation light source (Figure 16B, element 160), a wavelength conversion element (Figure 16B, element 170f), and a controller (element Ce [i.e. controller] in Figure 14B controls element 160), wherein the first excitation light source (Figure 16B, element 160) is configured to provide a first excitation beam (Figure 16B, element BB); the wavelength conversion element (Figure 16B, element 170f) is located on a transmission path of the first excitation beam (Figure 16B, element BB) and comprises a plurality of wavelength conversion regions (Figure 16B, elements R1 and R2); and the controller (element Ce [i.e. controller] in Figure 14B controls element 160) controls whether the first excitation light source (Figure 16B, element 160) emits light, wherein during a first time interval (Figure 15, element T1), the controller turns off the first excitation light source (Figure 15, element 160); and during a second time interval (Figure 15, element T2), the controller controls the first excitation light source (Figure 15, element 160) to emit light (i.e. green light), and the first excitation beam (Figure 16B, element BB) is transmitted to one of the plurality of wavelength conversion regions (Figure 16B, elements R1 and R2) to form a converted beam (Figure 16B, element YB’), wherein the illumination beam (i.e. light beam) comprises the converted beam (Figure 16B, element YB’).  Also, De Vaan (US Pub. No. 2015/0176813 A1) discloses a plurality of non-wavelength conversion regions (i.e. translucent segments; Figure 2, elements S1-S8) alternately arranged in a circumferential direction (i.e. circumferential direction of element 3 in Figure 2).  However, Pan et al., De Vaan and the prior art of record neither shows nor suggests a projection device comprising a plurality of wavelength conversion regions and a plurality of non-wavelength conversion regions alternately arranged in a circumferential direction, wherein each of the non-wavelength conversion regions comprises a hollow region.
Regarding claims 13-15 and 17-19, the claims are allowable based on their dependence from allowable claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (US Pub. No. 2020/0314396 A1) discloses an illumination system including a laser light source module, a wavelength conversion module and a control module is provided. The laser light source module simultaneously emits a first and second laser light beams, where a peak wavelength of the first laser light beam is greater than that of the second laser light beam. The control module is connected to the laser light source module and the wavelength conversion module, respectively. In a first time interval, the control module controls an amount of luminous flux of the first laser light beam to be greater than an amount of luminous flux of the second laser light beam. In a second time interval, the control module controls the amount of luminous flux of the first laser light beam to be smaller than the amount of luminous flux of the second laser light beam. A projection apparatus and an illumination control method are provided.

Lin et al. (US Pub. No. 2020/0209726 A1) teaches an illumination system including excitation light source modules emitting excitation beams and a wavelength conversion module located on a transmission path of the excitation beams and including a substrate, a first region and a second region. The first and second regions are respectively located on a first surface and a second surface of the substrate. When the illumination system is in a high chroma illumination mode, one of the excitation light source modules provides the excitation beams to the first region, and the excitation beams form a first illumination beam through the first region. When the illumination system is in a high brightness illumination mode, one of the excitation light source modules provides the excitation beams to the second region, and the excitation beams form a second illumination beam through the second region.
Tsai (US Pub. No. 2019/0384150 A1) shows an illumination system including an excitation light source, a light combination element, a reflection element, a light wavelength conversion module, and an actuator. The reflection element is disposed on a transmission path of the excitation beam transmitted from the light combination element. The light wavelength conversion module is disposed on a transmission path of the excitation beam transmitted from the reflection element. The light wavelength conversion module has at least one reflection area and at least one light conversion area. The actuator is coupled to the reflection element to change a rotation angle of the reflection element, such that the excitation beam transmitted from the reflection element is transmitted to the at least one reflection area and the at least one light conversion area via different transmission paths.
Yang (US Pub. No. 2019/0369470 A1) discloses an illumination system including an excitation light source, a light combining device, a filter module, and a wavelength conversion module. The light combining device is disposed on a transmission path of an excitation light beam emitted from the excitation light source. The filter module is disposed on a transmission path of the excitation light beam transmitted from the light combining device. The filter module includes a light passing-through area allowing the excitation light beam to pass through and at least one filter area reflecting the excitation light beam. The wavelength conversion module is disposed on a transmission path of the excitation light beam reflected by the at least one filter area. The wavelength conversion module converts the excitation light beam reflected by the at least one filter area into a converted light beam and reflects the converted light beam.
Pan (US Pub. No. 2019/0346752 A1) teaches an illumination system including a blue light source, an excitation light source, a first light splitting element and a wavelength conversion element. The blue light source provides a blue light beam. The excitation light source provides an excitation light beam. The first light splitting element and the wavelength conversion element are disposed on transmission paths of the blue light beam and the excitation light beam. The wavelength conversion element includes a diffusion region and a wavelength conversion region. In a first timing period, the excitation light beam passing through the first light splitting element is transmitted to the wavelength conversion region to be converted into an excited light beam. In a second timing period, the blue light beam passing through the diffusion region is transmitted to the first light splitting element. The excited light beam includes a first red light beam and a green light beam.
Chang et al. (US Pub. No. 2019/0227418 A1) shows an illumination system including first, second and third light sources, a splitting element and a wavelength conversion element is provided. The first light source emits a first light beam. The second light source emits a second light beam. The third light source emits a third light beam. The splitting element is disposed on transmission paths of the first, the second and the third light beams. The splitting element reflects the first and the third light beams, and allows the second light beam to pass through. During a first time period, the first light beam is transmitted to a first position and the second light beam is transmitted to a second position. During a second time period, the third light beam is transmitted to the first position and the second light beam is transmitted to the second position. Furthermore, a projection apparatus is also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882


08/18/2022